                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA


VIRGINIA R. DIMITRI, ET AL.,                 :
                                             :       Case No. 19-cv-01329-JMY
              Plaintiffs                     :
                                             :
       v.                                    :
                                             :
CITY OF PHILADELPHIA, ET AL.,                :
                                             :
              Defendants                     :


                                            ORDER

   AND NOW, this 15th day of October, 2019, upon consideration of Defendants’ Motion to

Dismiss (Dkt. 2), and all documents submitted in support thereof and in opposition thereto, it is

ORDERED that Defendants’ Motion is GRANTED. The Court DISMISSES WITH

PREJUDICE Defendant City of Philadelphia Police Department from this action. The Court

DISMISSES WITH PREJUDICE Plaintiffs’ second and fourth claims for relief. The Court

DISMISSES WITHOUT PREJUDICE Plaintiffs’ first and third claims for relief.

   Plaintiff may file a first amended complaint consistent with this Order, if desired, on or before

October 29, 2019.



   IT IS SO ORDERED.



                                                     BY THE COURT:

                                                    /s/ Judge John Milton Younge

                                                             Judge John Milton Younge
